MEMORANDUM OPINION
                                       No. 04-11-00714-CV

                                   Robert I. KAHN, Individually
                              and d/b/a Robert Kahn Attorney at Law,
                                             Appellants

                                                v.

                                 WELLS FARGO BANK, N.A.,
                                         Appellee

                    From the 408th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2007-CI-07749
                           Honorable Antonia Arteaga, Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice

Delivered and Filed: December 7, 2011

DISMISSED

           The appellants have filed an unopposed motion to dismiss this appeal. We grant the

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).



                                                            PER CURIAM